Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 1 of 23

EXHIBIT “A”

EXHIBIT “A”
fo 7m SDR hh & WwW WB me

— — — —_—
ww NWN me &

—_
te

702.423.3333

—

Eric Roy Law Firm
a

703 South Eighth Street
Las Vegas, Nevada 89101
YN wh PMY Ny Ye Se es me
>a ao a & & S&B F&F SF Sa RWB

 

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 2 of 23

: Electronically Filed
4/26/2021 2:44 PM
Steven D. Grierson

CLERK OF THE Eh,
COMP Pina b titer

Eric Roy, Esq.
Nevada Bar No. 11869
J. Taylor Oblad, Esq. L
Nevada Bar No. 11420 CASE NO: A-21-833520-C
ERIC ROY LAW FIRM Department 14
703 South Eighth Street —
Las Vegas, Nevada 89101
T: (702) 423-3333

F: (702) 924-2517

eric@ericroylawfirm.com
Attorney for Plaintiff
DISTRICT COURT
CLARK COUNTY, NEVADA
tok
SIERRA GOLIA-HUFFMAN, an individual, CASE NO:
Plaintiff, , DEPT NO:
vs.

SMITH’S FOOD & DRUG CENTERS, INC., a
Foreign Corporation, doing business as SMITH’S
FOOD & DRUG CENTERS #332; DOES I
through X; DOE EMPLOYEES I through X; DOE
STORE MANAGERS I through X; and ROE;
CORPORATIONS I through X, inclusive,

Defendants.

 

 

COMPLAINT |

COMES NOW Plaintiff, SIERRA GOLIA-HUFFMAN, by and through her attorneys of
record, Eric Roy, Esq. and J. Taylor Oblad, Esq. of the Eric Roy Law Firm, and as for her
Complaint against Defendant above-named, and each of them, and for her causes of action,
alleges as follows: |

JURISDICTION AND VENUE

1, This Court has subject matter jurisdiction pursuant to N.R.S. 3.010 and Nevada
Constitution, Article VI, Section 6.

2, This Court is the proper venue pursuant to N.R.S. 13.040.

-l-

 

 

Case Number: A-21-833520-C
Oo 6 sO tw BR WwW BR eS

ne
me Ww fe

mi
uw

702.423.3333

Eric Roy Law Firrn

703 South Eighth Street
Las Vegas, Nevada $9101

No UwNDlUWNUlUWNOCUWDNlUWnNYUCUWDND OD
oa am RoR RB SER RK.

 

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 3 of 23

3. That at all times relevant to this action, Plaintiff, SIERRA GOLIA-HUFFMAN
(hereinafter “Plaintiff” or “SIERRA”) was and is a resident of the County of Clark, State of
Nevada.

4. That upon information and belief, and at ali relevant times herein, Defendant
SMITH’S FOOD & DRUG CENTERS, INC. (hereinafter “SMITH’S”), a foreign corporation,
duly organized, authorized and conducting business as Smith’s Food & Drug Centers #332,
located at 7130 North Durango drive, in the City of Las Vegas, County of Clark, State of Nevada.

5, Upon information and belief, Defendant DOE EMPLOYEES is and was, at all
times relevant to these proceedings, a resident of Clark County, State of Nevada.

6. Upon information and belief, Defendant DOE STORE MANAGERS is and was, at
all times relevant to these proceedings, a resident of Clark County, State of Nevada.

7. Defendants, DOES I through X and ROE CORPORATIONS I through X, are sued
herein by their fictitious names for the reason that their respective true names are unknown to the
Plaintiff at this time. When their true names are ascertained, Plaintiff will ask leave of this court
to insert their true names herein, in the place and stead of their fictitious names. That at all times
mentioned herein, each of the Defendants were the agent, employee, servant or corporate
employer of the other and acting within the scope and purpose of said agency, employment,
service or corporate activity. Plaintiff is informed and believes, and thereon alleges, that each of
the Defendants designated herein as a DOE or ROE CORPORATION are negligently or
otherwise responsible in some manner for anyone of the following:

(a) Parties responsible in some manner for the events and happenings herein referred to

that caused injuries and damages proximately thereby to the Plaintiff as herein alleged;

(b) Parties that are the agents, servants, employees and/or contractors of the Defendants,

each of them acting within the course and scope of their agency, employment or contract;

(c) Parties that own, lease, manage, operate, secure, inspect, repair, maintain and/or are

responsible for the premises referred to hereinafter; and/or

(d) Parties that have assumed or retained the liabilities of any of the Defendants by virtue

of an agreement, sale, transfer or otherwise the acts, events, circumstances, and

-2-

 

 
702.423.3333

Eri¢ Roy Law Firm

703 South Eighth Street
Las Vegas, Nevada 89101

oO SF “SDH te BR WH wR eR

jt ik
— OS

12

 

 

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 4 of 23

happenings complained of herein, and actually and proximately thereby caused Plaintiff

to suffer the injuries, damages and expenses herein below alleged.

8, The Plaintiff will ask leave of the Court to amend this Complaint to insert the true
names and capacities of said Defendants, DOES I-X and ROE CORPORATIONS I-XX,:
inclusive, when the same have been ascertained by the Plaintiff, together with appropriate
charging allegations, and to join said Defendants in the action.

9, Further, Plaintiff alleges that each of said Defendants were an owner, operator,
lessor, lessee, or some other entity responsible for the SMITH’S and/or employment and. |
supervision of Defendant SMITH’S employees, agents and assigns who maintained the SMITH’S
premises, located at 7130 North Durango Drive, Las Vegas, Nevada 89149, on or before May 10,
2020.

FACTS COMMON TO ALL CAUSES OF ACTION

10. _—— Plaintiff repeats and realleges paragraphs I through 9 as if fully set forth herein
and incorporates the same herein by this reference.

11. Onor about May 10, 2020, Plaintiff, SIERRA, was a business invitee or shopper
at Smith’s Food & Drug Center #332.

12. At said time and place, Plaintiff, SIERRA, while carrying her minor child, slipped
and fell on wet flooring at/near the florist area in SMITH’S.

GENERAL ALLEGATIONS

13. Plaintiff repeats and realleges each and every foregoing paragraph set forth above
and incorporate the same by reference as though fully set forth at length herein.

14. — At all times mentioned herein, particularly on or about May 10, 2020, the
Defendants owned, operated, controlled and maintained the property located at 7130 North
Durango Drive, Las Vegas, Nevada 89149, commonly known as SMITH’S FOOD & DRUG
CENTER #332.

15. Onor about May 10, 2020, Plaintiff was a business invitee/shopper at SMITH’S.

16. SIERRA was walking with her minor child in her arms when she slipped and fell,

to her knees, on wet flooring located at/near flowers that were displayed for sale.

 
Oo Oo WY A tA BR & Be

— —_ —
Ww NM m=

—,
—

702.423,3333

pet

Eric Roy Law Firm
Lr

703 South Eighth Street
Las Vegas, Nevada 89101

wm Nw ON UNUM UNUUOUN OO ORD
oo sa DH MH SF YS NH» S&S oO we HOR

 

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 5 of 23

17. No DOE EMPLOYEE or DOE MANAGER informed the Plaintiff of the
hazardous condition created by said wet flooring,
F
. FIRST CAUSE OF ACTION
(Negligence) |

18. Plaintiff repeats and realleges paragraphs 1 through 17 as if fully set forth herein
and incorporates the same herein by reference.

19. Onor about May 10, 2020, and at all times relevant hereto, Defendants, including
Defendant SMITH’S, DOE MANAGER, DOE EMPLOYEES and/or its employees, lessees,
agents, assigns or others, and each of them (collectively “Defendants”), through their actions
and/or failures to act, created and/or caused said dangerous condition to exist where business
invitees like Plaintiff SIERRA were shopping.

20. That Defendants, and each or all of them, had actual or constructive notice of the
hazardous/dangerous condition prior to Plaintiff's incident, that the wet flooring was a dangerous
condition, and Plaintiff should have been adequately warmed of and remedied by Defendants prior
to Plaintiff’s slip and fall.

21. Defendants have a duty to properly and periodically inspect and maintain the
store’s flooring, and to keep them free from unreasonable hazardous conditions, so as to ensure
that business invitees/shoppers, like Plaintiff SIERRA, do not get injured.

22. That on or before May 10, 2020, and at ali times relevant hereto, the actions and/or
failures to act by Defendant SMITH’S, DOE MANAGER, DOE EMPLOYEES, and/or
employees, lessees, agents, assigns or others, and each of them, breached their aforementioned
duty resulting in unreasonably dangerous and unprotected areas within and on Defendants’
premises, creating an unreasonably dangerous condition for members of the general public, and
in particular Plaintiff, who was invited, directed and allowed through public/business invitee
areas.

23. The failures of Defendant SMITH’S, DOE MANAGER, DOE EMPLOYEES,

and/or its employees, lessees, agents, assigns or others, and each of them to prevent, correct and/or

 

 
eo f& s HN WF HR YS Be

mem tk
am WwW HN —&

702.423.3333

—
Un

Eric Roy Law Firm
703 South Eighth Street

Las Vegas, Nevada 89101

eb we NY NY Be Se NS DOO = ee ee
sa mH A RF |B NO SF SF Oo wo SH

bo
o

 

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 6 of 23

remove the aforesaid dangerous and unsafe condition(s), or give adequate waming of the
foreseeable risk of harm posed thereby, was a breach of the duty of reasonable care owed by the
Defendants, and each of them, under the circumstances to persons invited onto and within its |
premises, and in particular to Plaintiff herein.

24.  Asadirect and proximate result of the negligence, carelessness and recklessness
of Defendant SMITH s, DOE MANAGER, DOE EMPLOYEES, and/or its employees, lessees,
agents, assigns or other, and each of them, Plaintiff slipped and fell and sustained great pain of
body and mind, including serious and painful physical injuries, as well as shock and injury to her
nervous system entailing mental stress, anxiety and anguish, all or some of which conditions may
be permanent and disabling in nature,

25. As a direct and proximate result of the aforesaid dangerous condition and the
Defendants’ breach of the duty of reasonable care through the negligence, carelessness and
recklessness of Defendants, and/or its employees, lessees, agents, assigns or other, and cach of
them, Plaintiff was injured in his health, strength and activity, sustaining shock and injury to her
body, nervous system and person, all of which have caused, and will continue to cause, the
Plaintiff physical, and mental pain and suffering.

26. That as a direct and proximate result of the negligence, carelessness and
recklessness of Defendant SMITH’S, DOE MANAGER, DOE EMPLOYEES, and/or its
employees, lessees, agents, assigns, or other, and each of them, Plaintiff has incurred medical
expenses and other special damages and loss of enjoyment of life, and anticipates that she will
incur future medical expenses, all together Plaintiff damages are in an amount not yet fully
ascertained but nevertheless are in excess of Fifteen Thousand Dollars ($15,000.00).

27, That Plaintiff has been required to obtain the services of an attorney in order to
prosecute this action, and he is therefore entitled to recover reasonable attorney's fees plus costs
of suit,

Hf
Hl
Hl

 

 
Eric Roy Law Firm
763 South Eighth Street
Las Vegas, Nevada 89101

702.423.3333

eo Co sa A th RH Be He

ev NM NM NM MY NY KY BR Ne Oe
e2 ~~ AAA GHEE F Ge DAA REEBEHR ES

 

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 7 of 23

i.
SECOND CAUSE OF ACTION
(Negligence - Premises Liability)

28. Plaintiff repeats and realleges paragraphs 1 through 27 as if fully set forth herein
and are incorporated by reference.

29. That on or about May 10, 2020, and for some time prior thereto, Defendant, and
each of them, by and through their authorized agents, servants, and employees, acting within the
course and scope of their employment, negligently and carelessly owned, maintained, operated,
occupied, and controlled the subj ect property in that they failed to inspect, maintain, and warn of
the dangerous conditions, creating dangerous and hazardous conditions for the guests and
business invitees of the Defendant and more particularly to Plaintiff SIERRA; and thereafter.
Defendants, each and every one of them permitted, allowed and caused said unsafe condition to
be created and to remain even though Defendants knew or, through the exercise of ordinary care }
and diligence, should have known, that the store’s wet flooring presented a dangerous condition;
Defendant, and their agents, servants and/or employees, and each of the Defendants, failed to
maintain, inspect the subject the floor area in question, on the property; and Defendants and their
agents, servants and/or employees and each. of the Defendants, negligently, carelessly and
recklessly failed to inspect the store floor in question on the property and correct said condition,
or reasonably warn Plaintiff of the dangerous and hazardous condition thereon.

30. That the Defendants, each and every one of them, breached their said duty to
Plaintiff SIERRA by creating a dangerous condition, by not providing warning of a known
condition, and by failing to alert its guests and invitees, such as Plaintiff of this dangerous
condition, and otherwise exercise reasonable care for his protection.

31. That the Defendants had a duty to maintain the property in such @ manner as to
provide a safe environment for their business invitee.

32. Plaintiff asserts the doctrine of res ipsa loquitor as applicable to the allegations

made herein.

 

 
Co 7 NW A A B&B Re

——
we NHN = ©

tom
f

702.423.3333

—

Erie Roy Law Firm
UA

703 South Eighth Street
Las Vegas, Nevada 89101

who Mm by Ny Nw NM NN BB NYS eS ee
ao aT nH mH B&B WwW NMS SG to ow wn

 

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 8 of 23

33,  Thatas a direct and proximate result of the aforesaid negligence of the Defendants,
and each of them, Plaintiff suffered injuries and has sustained damages in an excess of
$15,000.00.

34. Asa further direct and proximate result, Plaintiff incurred expenses for medical
care and treatment in an amount in an excess of $1 5,000.00 in an amount to be ascertained at trial
and will incur expenses for medical care and treatment in the future in an amount to be ascertained
at trial.

35. That Plaintiff has been forced to retain the services of an attorney to represent his
in this action, and as such is entitled to reasonable attorney’s fees, costs and interest.

Il.
THIRD CAUSE OF ACTION
(Res Ipsa Lequitor)

36. Plaintiff repeats and realleges paragraphs 1 through 35 as if fully set forth herein
and are incorporated by reference,

37. The subject incident would not ordinarily occur in the absence of negligence.

38. The subject incident was caused by an agency or instrumentality over which
Defendants had the exclusive right: of control originally, and which was not mishandled or
otherwise changed after Defendants relinquished control.

39. Defendants had superior knowledge of or were in a better position to anticipate
and guard against the cause of the incident.

40. That Plaintiff has been required to obtain the services of an attorney in order to
prosecute this action, and she is entitled to recover reasonable attorney's fees, costs of suit and
interest.

Vv.
FIFTH CAUSE OF ACTION
(Respondent Superior/Vicarious Liability)
4]. Plaintiff repeats and realleges paragraphs 1 through 40 as if fully set forth herein

and are incorporated by reference.

 

 
oOo ff SA th Rh BW He

—_
ad

pi
a

702.423.2333

pa
A

Eric Roy Law Firm

703 South Eighth Street
Las Vegas, Nevada 29101

NM Mw He NH HM BM NY NM Re ee oe
a 4 DAD HO SF WY NH SB CS oO ese HW HK

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 9 of 23

42. That at such time and place, Defendants’ employees, lessees, agents, or assigns
recklessly carelessly and negligently owned, controlled, inspected and maintained the premises
in an obstractive and dangerous condition, by allowing dangerous conditions to accumulate, exist
and lie within an area utilized by its invitees, members of the general public and, in particular, the
Plaintiff herein, and by not preventing the dangerous condition through maintaining the flooring
from hazards. Moreover, Defendant’s failure of laying or posting warning signs, or other caution
signs/devices, thereby creating a non-obvious, dangerous condition that the Defendants, and each
of them, knew or should have known was unreasonably dangerous to its store invitees, members
of the general public, and in particular the Plaintiff herein.

43. That at such time and place, Defendants’ employees, lessees, agents, or assigns
negligently, carelessly and recklessly created said hazardous and/or dangerous condition by
inadequately and improperly inspecting and maintaining the premises free from hazardous
conditions which Plaintiff fell due to the wet flooring, thereby creating a dangerous condition
thereupon, a condition that Defendants, and each of them, knew or should have known was
unreasonably dangerous to members of the general public, and in particular the Plaintiff herein.

44, That Defendants are vicariously liable for any and all actions or inactions of their
employees, lessees, agents, or assigns, performed while in the scope of their agency and/or
employment with Defendants, through the legal doctrine of Respondent Superior.

45. That as a direct and proximate result of the negligence, carelessness and
recklessness of Defendants, and/or their employees, lessees, agents, or assigns, Plaintiff has
incurred medical expenses, probable future medical expenses, and other special damages and loss
of enjoyment of life, all together Plaintiff's damages are in an amount in excess of $15,000.00.

46. That Plaintiff has been required to obtain the services of an attorney in order to
prosecute this action, and she is entitled to recover reasonable attorney's fees, costs of suit and
interest.

Hi
Hf
ff

 

 

 
Oo C6 “sO wT fh W& he

eee ae
wo Nw = &

—
cn

702.423.3333

—
LP]

Eric Roy Law Firm
703 South Eighth Street
Las Vegas, Nevada 89101

Nm by
SRkSERBBRRBRSERB AB

No
oo

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 10 of 23

VI.
SIXTH CAUSE OF ACTION
(Negligent Hiring, Negligent Retention, and/or Negligent Supervision)

47, Plaintiff repeats and realleges paragraphs 1 through 46 as if fully set forth herein
and are incorporated by reference. | |

48. That on May 10, 2020, and at all times prior, Defendants had a duty of care to
maintaining the subject premises, and in selecting those charged with the task of securing,
maintain and inspect the same of the premises so as to keep it.free from hazardous conditions.
Defendant’s failed to hire, train, and supervise all employees and agents to ensure that they
properly maintained the subject premises so as to prevent non-obvious, dangerous conditions
from existing on and in the area where flowers are displayed/sold.

49. That at all times pertinent hereto, and particularly on May 10, 2020, Defendants
failed and/or breached their above-referenced duties including proper training, supervision, and
retention of their employees and agents, particularly the employees responsible for the
maintenance of the subject flooring of SMITH’S in the County of Clark, State of Nevada.

50. That as a direct and proximate result of said acts and/or failures, Plaintiff was
injured in his health, strength and activity and sustained injury and other damages, thereby
incurring medical expenses, probable future medical expenses, and other special damages and
loss of enjoyment of life, all together Plaintiffs damages are in an amount in an excess of
$15,000.00. |

51. That Plaintiff has been required to obtain the services of an attorney in order to
prosecute this action, and he is entitled to recover reasonable attorney's fees, costs of suit and
interest.
if
iff
Mf
if
Hf

 

 

 
Eric Roy Law Firm
703 South Eighth Street
Las Vegas, Nevada 89101

702.423.3333

oC oOo WV A A BR BY Noe

WN MPN WN NN YD ee ew om
eo 1A FAR GS | SF Ca WAAR BHR ES

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 11 of 23

 

 

PRAYER FOR RELIEF

WHEREFORE, Piaintiff expressly reserves the right to amend this Complaint at the time
of trial of the action to include all items of damage not yet ascertained and for any causes of action
which discovery may so provide, demands judgment against Defendants as follows:

1,

For a sum in excess of $15,000 as and for past and future medical expenses and
wage loss;

For a sum in excess of $15,000 as and for general damages for pain, suffering,
mental distress, anguish and fear; |

For pre-judgment and post-judgment interest;

For reasonable attorney's fees plus costs of suit; and

For such other and further relief as the court may deem just and proper in the

premises.

DATED this _26" _ day of April, 2021. ERIC ROY LAW FIRM

 

fs/ J. Taylor Oblad

Eric Roy, Esq. (#11869)

J. Taylor Oblad, Esq. (#11430)
703 South Eighth Street

Las Vegas, Nevada 89101
Attorneys for Plaintiff

-10-

 
Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 12 of 23

Electronically Filed
5/20/2021 9:16 AM

AOS DISTRICT COURT , CLARK COUNTY _ Steven. Grierson
CLARK COUNTY, NEVADA oA OF wip
SIERRA GOLIA-HUFFMAN, AN INDIVIDUAL, Plaintiff

CASE NO: A-21-833520-C

vs HEARING DATE/TIME:

SMITH4€™S FOOD & DRUG CENTERS, INC., A Defendant | DEPTNO: 14
FOREIGN CORPORATION, DOING BUSINESS AS

SMITH4@™S FOOD & DRUG CENTERS #332; DOES |

THROUGH X; DOE EMPLOYEES | THROUGH X;
DOE-STORE-MANAGERS | THROUGH.X;.AND.ROE;

CORPORATIONS | THROUGH X, INCLUSIVE, AFFIDAVIT OF SERVICE

ARANZA AGUILAR being duly sworn says: That at all times herein affiant was and is a citizen of the United
States, over 18 years of age, not a party to or Interested in the proceedings in which this affidavit is made. That
affiant received 1 copy(ies} of the SUMMONS, COMPLAINT, on the 10th day of May, 2021 and served the same
on the 13th day of May, 2021, at 14:30 by:

serving the servee SMITHS FOOD AND DRUG CENTERS, INC C/O REGISTERED AGENT CORPORATION
SERVICE COMPANY by personally delivering and leaving a copy at (address) 112 NORTH CURRY ST,
CARSON CITY NEVADA 89703 with KRIS OSBORNE, CLERK pursuant to NRS 14,020 as a person of suitable
age and discretion at the above address, which address is the address of the resident agent as shown on the
current certificate of designation filed with the Secretary of State.

Pursuant to NRS 53.045

| declare under penalty of perjury under the law of the
State of Nevada that the foregoing is true and correct.

 

EXECUTED this__13_dayof__May _, -_-2021,

 

 

ARANZA AGUILAR
R-095409
dunes Lega! Service, ine, - 630 South 10th Street - Suite B - Las Vegas NY 89107 - 702.579.6300 - fax 702.259.6249 -Process License #1068
EP 169638 SIERRA GOLIA-HUFFMAN Copyright © 2018 Junes Legal Service, Inc. and Outside The Box

Case Number: A-21-833520-C
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 13 of 23

 

 

Electronically Filed
6/2/2021 5:47 PM
Steven D. Grierson

ANSC CLERK OF THE CO
JERRY S, BUSBY Abuse

Nevada Bar #001107

COOPER LEVENSON, P.A.

3016 West Charleston Boulevard - #195

Las Vegas, Nevada 89102

(702) 366-1125

FAX: (702) 366-1857
jbusby@cooperlevenson.com

Attorneys for Defendant

SMITH’S FOOD & DRUG CENTERS, INC.

DISTRICT COURT
CLARK COUNTY, NEVADA

kkk kek

SIERRA GOLIA-HUFFMAN, an individual, CASE NO.: A-21-833520-C
DEPT. NO.: XIV
Plaintiff,

¥S,

SMITH’S FOOD & DRUG CENTERS, INC., | DEFENDANT SMITH’S FOOD & DRUG
a Foreign Corporation, doing business as CENTERS, INC.’S ANSWER TO
SMITH’S FOOD & DRUG CENTERS #332; PLAINTIFF’S COMPLAINT

DOES | through X; DOE EMPLOYEES I
through X; DOE STORE MANAGERS I
through X; and ROE CORPORATIONS |
through X, inclusive,

Defendants.

 

 

COMES NOW, Defendant, SMITH’S FOOD & DRUG CENTERS, INC., by and through its
attorney of record, JERRY 8, BUSBY, ESQ., of the law firm COOPER LEVENSON, P.A., and hereby
answers Plaintiff's Complaint on file herein as follows:

I.

Paragraphs 1 and 2 of Plaintiff's Complaint state a legal conclusion which is the sole province of

the Court to determine. This answering Defendant therefore denies said Paragraphs.
Il.

This answering Defendant states that it does not have sufficient knowledge or information
upon which to base a belief as to the truth of the allegations contained in Paragraphs 3, 4, 5, 6, 7 and
8 of Plaintiff's Complaint and upon said ground, denies each and every allegation contained therein.

iff

CLAC 6389854. 1

 

Oase Number: A-21-833520-C
ss

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 14 of 23

II.

In response to Paragraph 9 of Plaintiff’s Complaint, this answering Defendant admits that it
owned and operated the SMITH’S grocery store located at 7130 North Durango Drive, Las Vegas,
NV on May 10, 2020. This answering Defendant denies any remaining allegation contained in said
Paragraph,

Iv.

This answering Defendant, in response to Paragraph 10 of that portion of Plaintiff's
Complaint entitled “FACTS COMMON TO ALL CAUSES OF ACTION?” incorporates herein by
reference each and every answer previously alleged to the Paragraphs which the Plaintiff has
realleged by incorporation,

V.

This answering Defendant states that it does not have sufficient knowledge or information
upon which to base a belief as to the truth of the allegations contained in Paragraphs 11 and 12 of
that portion of Plaintiffs Complaint entitled “FACTS COMMON TO ALL CAUSES OF
ACTION?” and upon said ground, denies each and every allegation contained therein.

VI.

This answering Defendant, in response to Paragraph 13 of that portion of Plaintiffs
Complaint entitled “GENERAL ALLEGATIONS” incorporates herein by reference each and
every answer previously alleged to the Paragraphs which the Plaintiff has realleged by incorporation.

Vi.

In response to Paragraph 14 of that portion of Plaintiff's Complaint entitled “GENERAL
ALLEGATIONS”, this answering Defendant admits that it owned and operated the SMITH’S
grocery store located at 7130 North Durango Drive, Las Vegas, NV on May 10, 2020. This
answering Defendant denies any remaining allegation contained in said Paragraph.

VII.

This answering Defendant states that it does not have sufficient knowledge or information

upon which to base a belief as to the truth of the allegations contained in Paragraphs 15, 16 and 17 of

that portion of Plaintiff's Complaint entitled “GENERAL ALLEGATIONS” and upon said ground,

CLAC 6389854. 1

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 15 of 23

denies each and every allegation contained therein.
IX.

This answering Defendant, in response to Paragraph 18 of that portion of Plaintiff's
Complaint entitled “FIRST CAUSE OF ACTION (Negligence) incorporates herein by reference
each and every answer previously alleged to the Paragraphs which the Plaintiff has realleged by
incorporation.

X.

This answering Defendant denies each and every allegation contained in Paragraphs 19, 20,
22, 23, 24, 25, 26 and 27 of that portion of Plaintiff's Complaint entitled “FIRST CAUSE OF
ACTION (Negligence)’.

XI.

Paragraph 21 of that portion of Plaintiffs Complaint entitled “FIRST CAUSE OF ACTION
(Negligence)” states a legal conclusion which is the sole province of the Court to determine. This
answering Defendant therefore denies said Paragraph.

XII.

This answering Defendant, in response to Paragraph 28 of that portion of Plaintiffs
Complaint entitled “SECOND CAUSE OF ACTION (Negligence - Premises Liability)’
incorporates herein by reference each and every answer previously alleged to the Paragraphs which
the Plaintiff has realleged by incorporation.

XIII.

This answering Defendant denies cach and every allegation contained in Paragraphs 29, 30,
33, 34 and 35 of that portion of Plaintiff's Complaint entitled “SECOND CAUSE OF ACTION
(Negligence - Premises Liability)”.

XIV.

Paragraphs 3 land 32 of that portion of Plaintiff s Complaint entitled “SECOND CAUSE OF
ACTION (Negligence — Premises Liability)” state a legal conclusion which is the sole province of the
Court to determine. This answering Defendant therefore denies said Paragraphs.

iff

CLAC 6389854. 1

 
10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 16 of 23

XV.

This answering Defendant, in response to Paragraph 36 of that portion of Plaintiff's
Complaint entitled “THIRD CAUSE OF ACTION (Res Ipsa Loquitor)” incorporates herein by
reference each and every answer previously alleged to the Paragraphs which the Plaintiff has
realleged by incorporation.

XVI.

Paragraphs 37, 38 and 39 of that portion of Plaintiff’ s Complaint entitled “THIRD CAUSE OF
ACTION (Res Ipsa Loquitory” state a legal conclusion which is the sole province of the Court to
determine, This answering Defendant therefore denies said Paragraphs.

XVII.

This answering Defendant denies each and every allegation contained in Paragraph 40 of that

portion of Plaintiff's Complaint entitled “THIRD CAUSE OF ACTION (Res Ipsa Loquitor)”.
XVIII.

This answering Defendant, in response to Paragraph 41 of that portion of Plaintiffs
Complaint entitled “FIFTH (SIC) CAUSE OF ACTION (Respondeat Superior/Vicarious
Liabilityy’ incorporates herein by reference each and every answer previously alleged to the
Paragraphs which the Plaintiff has realleged by incorporation.

XIX.

This answering Defendant denies each and every allegation contained in Paragraph 42, 43,

45 and 46 of that portion of Plaintiff s Complaint entitled “FIFTH (SIC) CAUSE OF ACTION
(Respondeat Superior/Vicarious Liability )”.
XX.

Paragraph 44 of that portion of Plaintiff's Complaint entitled “FIFTH (SIC) CAUSE OF
ACTION (Respondeat Superior/Vicarious Liability)” states a legal conclusion which is the sole
province of the Court to determine. This answering Defendant therefore denies said Paragraph.

XXI.
This answering Defendant, in response to Paragraph 47 of that portion of Plaintiff s

Complaint entitled “SIXTH CAUSE OF ACTION (Negligent Hiring, Negligent Retention, and/or

CLAC 6389854, [

 
oo

=]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 17 of 23

Negligent Supervision)” incorporates herein by reference each and every answer previously alleged
to the Paragraphs which the Plaintiff has realleged by incorporation.
XXII.

Paragraph 48 of that portion of Plaintiff's Complaint entitled “SIXTH CAUSE OF ACTION
(Negligent Hiring, Negligent Retention, and/or Negligent Supervisiony’ states a legal conclusion
which is the sole province of the Court to determine. This answering Defendant therefore denies said
Paragraph.

XXIII.

This answering Defendant denies each and every allegation contained in Paragraph 49, 50
and 51 of that portion of Plaintiffs Complaint entitled “SIXTH CAUSE OF ACTION (Negligent
Hiring, Negligent Retention, and/or Negligent Supervision)”.

AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE

Plaintiff did not use reasonable diligence to care for her injuries, thereby aggravating said injuries
as a result. Therefore, Plaintiffs claims against this answering Defendant should be denied, or any
recovery reduced in proportion to said negligence of Plaintiff.

SECOND AFFIRMATIVE DEFENSE

At the time and place alleged in Plaintiffs Complaint, and for a period of time prior thereto,
Plaintiff did not exercise ordinary care, caution, or prudence for the protection of her own safety, and
injuries and damages complained of by Plaintiff in the Complaint, ifany, were directly and proximately
caused or contributed to by the fault, failure to act, carelessness, and negligence of Plaintiff, and
therefore Plaintiff's claims against this answering Defendant should be denied, or any recovery reduced
in proportion to said negligence of Plaintiff.
fff
/ff
fff
Htf
fff

CLAC 6389854.1

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 18 of 23

WHEREFORE, this answering Defendant prays that Plaintiff take nothing by virtue of her
Complaint on file herein; for costs and disbursements incurred in this action; and for such other and

further relief as to the Court may deem proper,

Dated this 2nd day of June, 2021,

COOPER LEVENSON, P.A.

By /s/Jerry S. Busby
Jerry S§. Busby
Nevada Bar No. 001107
3016 West Charleston Boulevard - #195
Las Vegas, Nevada 89102
Attorneys for Defendant
SMITH’S FOOD & DRUG CENTERS, INC.

CLAC 6389854. 1]

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 19 of 23

CERTIFICATE OF SERVICE

Pursuant to NRCP 5(b), I certify that I am an employee of COOPER LEVENSON, P.A, and
that on this 2nd day of June, 2021, I did cause a true copy of the foregoing DEFENDANT
SMITH’S FOOD & DRUG CENTERS, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT to
be served upon each of the parties listed below via electronic service through the Eighth Judicial
District Court’s Odyssey E-File and Serve System:

J. Taylor Oblad, Esq.

ERIC ROY LAW FIRM

703 South Eighth Street

Las Vegas, NV 89101

Attorneys for Plaintiff

By /s/ Theresa H. Rutkowski
An Employee of
COOPER LEVENSON, P.A.

 

CLAC 63898541

 
Eric Roy Law Firm
703 South Eighth Street

Las Vegas, Nevada 89101

702.423.3333

2 oo ~~] an A ze ioe] a]

Meme
oO SS SD A POW > = 86S

 

fase 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 20 of 23

Electronically Filed
6/24/2021 2:15 PM
Steven D. Grierson

Eric Roy, Esq.

Nevada Bar No, 11869

J, Taylor Oblad, Esq.
Nevada Bar No. 11430
ERIC ROY LAW FIRM
703 South Eighth Street
Las Vegas, Nevada 89101
T: (702) 423-3333

F: (702) 924-2517

eric@ericroylawfirm.com
taylor@ericroylawfirm.com

Attorneys for Plaintiff
DISTRICT COURT
CLARK COUNTY, NEVADA
oo ae ob of
SIERRA GOLIA-HUFFMAN, an individual, CASE NO: A-21-833520-C
Plaintiff, DEPT NO: 14
vs,

SMITH’S FOOD & DRUG CENTERS, INC., a
Foreign Corporation, doing business as SMITH’S
FOOD & DRUG CENTERS #332; DOES I
through X; DOE EMPLOYEES I through X; DOE
STORE MANAGERS I through X; and ROE;
CORPORATIONS I through X, inclusive,

Defendants.

PLAINTIFE’S REQUEST FOR EXEMPTION FROM ARBITRATION

Plaintiff, SIERRA GOLIA-HUFFMAN, by and through her counsel, Eric Roy, Esq, and J!

 

 

Taylor Oblad, Esq., of the Eric Roy Law Firm, hereby requests that the above matter be exempted

from arbitration pursuant to Nevada Arbitration Rules 3 and 5, as this case:

1, presents a significant issue of public policy;
2, _X_ involves an amount in issue in excess of $50,000.00, exclusive of interests and costs:

3. presents unusual circumstances which constitute good cause for removal from the

 

program.

-]-

 

 

Case Number: A-21-833520-C

CLERK OF THE is)
nea Spica b, Pb eree
Eric Roy Law Firm
703 South Eighth Street

702.423.3333

—
tn

Las Vegas, Nevada 89101

WO of = oN wa ae ue Ww

meme
& Ww NH — &

oo os) of

 

PANAMA WN

9

 

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 21 of 23

On or about May 10, 2020, the Defendants owned, operated, controlled and maintained the
property located at 7130 North Durango Drive, Las Vegas, Nevada 89149, commonly known as
SMITH’S FOOD & DRUG CENTER #332. Plaintiff was a business invitee/shopper at SMITH’S.
SIERRA was walking with her minor child in her arms when she slipped and fell, to her knees,
on wet flooring located at/near flowers that were displayed for sale.

Asa result of the subject incident, Plaintiff has sustained the following injuries, as diagnosed

by her medical providers:

10.
11.
12.
13.
14.
15.

As a result of the subject accident, Plaintiff has incurred in excess of $131,729.25 inl

medical specials, as follows:

Surgical Arts Center $20,741.28
Suarez Physical Therapy $6,555.00
Southern Nevada Medical Group $2,200.00
Red Rock Anesthesia Consultants $5,000.00
Pueblo Medical Imaging $5,700.00
Next Step Medical $500.00
Las Vegas Neurosurgical Institute $2,050.00
Lien Rx $182.64
Interventional Pain & Spine Institute $2,890.00
Durango Outpatient Surgery Center $25,368.00
Bone & Joint Specialists $3,452.50
Anders and Associates Physical Therapy $4,688.73
All City Pharmacy $1,025.00

Low back pain

Pain in right knee

Pain in left knee

Left foot pain

Unilateral primary osteoarthritis, right knee
Complex tear of medial meniscus, left knee
Complex tear of medial meniscus, right knee
Pain in left ankle and joints of left foot
Sprain of interphalangeal joint of left lesser toe(s)
Right hip pain

Left hip pain

Right knee joint pain

Left knee joint pain

Lumbago with sciatica, right side

Right leg pain

 
Eric Roy Law Firm
703 South Eighth Street
Las Vegas, Nevada 89101

702.423.3333

—
wa

nm

mo © ~~) A th FB Ww

=

mk eet
So C&G sO

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 22 of 23

 

Advanced Orthopedics & Sports Medicine $51,376.10
TOTAL PAST SPECIALS $131,729.25

Plaintiff requests that this matter be exempted from the Court’s Mandatory Arbitration
Program as the value of this matter far exceeds the jurisdictional limits of said Program. Plainti
has been recommended Lumbar Total Dise Replacement at L4-L5 with an estimated cost of
$271,650.00, a Lumbar Radiofrequency Ablation: Bilateral L3, L4 with an estimated cost of
$16,150.00, 2 Lumbar Medical Branch Block: Bilateral L3, L4 with an estimated cost of
$13,450.00.

I hereby certify that pursuant to NRCP 11 this case to be within the exemption(s) marked
above and am aware of the sanctions which may be imposed against any attorney or party whol
without good cause or justification attempts to remove a case from the arbitration program.

DATED this day of June, 2021.
E AW FIRM

OL ae

oy, Esq.
evada Bar No. 11869
J. Taylor Oblad, Esq.

Nevada Bar No. 11430
703 South Eighth Sireet
Las Vegas, Nevada 89101

 

 

 
Eric Roy Law Firm
703 South Eighth Street

_—

Las Vegas, Nevada 89101
702.423.3333

Oo cc ~1 DW ta & WwW BS

Sem em ame rem mpm

Case 2:21-cv-01260-APG-EJY Document 1-1 Filed 07/02/21 Page 23 of 23

CERTIFICATE OF SERVICE

I HEREBY CERTIFY, that on the ott day of June, 2021 pursuant to Administrative Order

14.2, I e-served a true and correct copy of the foregoing PLAINTIFF’S REQUEST FOR

EXEMPTION FROM ARBITRATION to the following individuals addressed as follows:

Jerry S. Busby, Esq.

Cooper Levenson, P.A.

3016 W. Charleston Blvd. Ste 195
Las Vegas, NV 89102

Attorney for Defendant

Employee J the Eric Roy Law Firm

 

 

 
